DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj [US 20216/0149716] in view of Colpitts et al. [US 2012/0331156; Colpitts]
 	Per claim 7.  Rai discloses a remote control system for a smart device (e.g. utility appliances 402, comprising: [see Fig. 7]
a processor (e.g. microcontroller unit 501b); and a memory (included in appliance control device) for storing executable instructions for the processor and dynamically updates and stores the activation status of each utility appliances [para. 74 and 90]; 
wherein the processor is configured to: [see Figs. 3 and 6-7]
receive first control signaling (e.g. appliance control data at steps 304-307 of Fig. 3) sent by a control terminal (e.g. user device 601 to “appliance management system”; Fig. 6) for controlling the smart device (402) (e.g. fan 1 in room 1) [para. 58], wherein the smart device is a device bound to the control terminal via appliance control device (501) [para. 52-53 and 77]; 
acquire a first state parameter (e.g. activation status) indicated by the first control signaling (e.g. appliance control data step 304) and acquire, according to the first control 
send second control signaling (e.g. control data signal) to the smart device (e.g. sends by appliance control device 501) when the first state parameter is different from the current state parameter, wherein the second control signaling comprises a second state parameter for controlling the smart device to change a current state, which met by the recited as “If the activation status of the utility appliance is not the same as the status request, then the appliance control device processes 310 the appliance control data to generate a control data signal. The appliance control device transmits the control data signal to the load terminal relay unit operably connected to the utility appliance to actuate the utility appliance to perform an action indicated by the control data signal.” [para. 59, lines 10-17, Fig. 3, step 308-310]. Raj does not explicitly mention the exact phrase as avoiding sending the second control signaling to the smart device when the first parameter is same as the current state parameter.  However, in the same paragraph [para. 59, lines 5-10] Raj further teaches “If the activation status of the utility appliance is same as the status request, then the appliance control device does not process the appliance control data in the status request and returns 309 the activation status of the utility appliance to the appliance management system on the user device.” [para. 59].  The appliance management device not send second signal (e.g. status request control data signal) to appliance control device when the status is same, which means the appliance management avoids to send second control signal to the smart device, if the activation status of the utility appliance is the same with the status request [steps 308-309].  With that, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention, to recognize that the appliance control device 501 avoid sending the second signaling to the smart device when the 
the server (e.g. agent server 1001) communicated with user device 601 and appliance control device 501 and further cited “The output devices 1110 output the results of operations performed by the agent server 1001 and the appliance management system 602. For example, the appliance management system 602 renders interface elements associated with the utility appliances, for example, 402a, 402b, 402c, etc., an activation status of each of the utility appliances, for example, 402a, 402b, 402c, etc., to users using the output devices 1110.” [para. 100], both server’s computer and appliance management system’s computer are similar, and Raj further teaches “The load terminal relay unit updates, for example, an on or off status of each of the utility appliances operably connected to the load terminal relay unit to the appliance control device, which in turn transmits an updated status of each of the utility appliances to the appliance management system accessible on the user device via the local network” [para. 43], with the teachings, the server and appliance management system are similar in term of similar of operation, which may include of storing appliances status.  
Raj discloses the control terminal is logged in with a user account [Fig. 13 and para. 109] a list of multiple smart devices bound to the control terminal is acquired by the control terminal, wherein the list of multiple smart devices comprises the smart device (e.g. wall light lamp 603) displayed on user control terminal, wherein user created a user account for remote management and control of the utility appliances with the user account [see Fig. 17 and para. 113] the control terminal establishes a first binding relationship with the smart device (603) as user wishes to control the smart device and server (1001) allows regional and/or superior administrators to 
Raj does not explicitly mention that the smart device established a second binding relationship with the user account, by sends a request to server according to the user account and wherein the first binding established between the control terminal and the smart device established is based on the second binding relationship between the smart device and the user account {e.g. user account located at the server} and specifically mention that the updated current state parameter is stored in server.  Colpitts teaches a system for controlling wireless appliances, comprising a user device (e.g. smart phone 1) configured to select and send control commands to the target device (e.g. appliance) via a local network or a remote server [see Fig. 1], Colpitts teaches “the remote server 3 stores real time state information of target devices 2, along with application user information that associates each target device with an application user account. In some embodiments, at a minimum, the remote server will store information such as user identification information, target devices associated with the user, and each target device's state.” [para. 52] and further teaches “after the target device 2 has received information to connect to the user's wireless network, and has succeeded, it can automatically connect to a remote server 3 via the internet. Once connected to the server on the internet, the target device can automatically send a message that uniquely registers itself in the remote server's 3 database (which can include at least a unique identifier for the target device and the smart device of a user that set up the target device). This functionality can be necessary to enable the target device 2 to be automatically displayed on a client application on the smart device 1 after the user has finished the user's active portion of this set up method. That is, the user can then obtain or receive status information for the target device from the server, and can have access to control the target device via the server 3.” [para. 61].  Thus, the appliance established the second binding relationship between user account (e.g. at server) before the user can access to control the appliance.  Colpitts further teaches “the remote server 3 stores real time state information of target devices 2, along with application user information that associates each target device with an application user account. In some embodiments, at a minimum, the remote server will store information such as user identification information, target devices associated with the user, and each target device's state.” [para. 52].  Thus, the server is configurable to update any current state parameter of the smart devices.   It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to have user account stored at remote server so that smart device is able to bind to user account via server and be able to retrieve current state parameter of the smart device from server as taught by Colpitts to the system of Raj, for the advantage of safety and convenience, because user can access to remote smart devices from any location where the access network is available and the user account is available to access by any appropriate authorized user’s device and user is able to identify the current state of any particular smart device from a remote location.     
Per claim 8. Colpitts and Raj made obvious above, Raj further discloses wherein the current state parameter is stored corresponding to a device identifier (e.g. service set identifier (SSID)); the first control signaling comprises the device identifier of the smart device; and the processor is further configured to: acquire, based on the device identifier of the smart device included in the first control signaling, the locally-stored current state parameter corresponding to the smart device [para. 0077].
Per claim 9. Colpitts and Raj made obvious above, Raj further teaches “the operable communication between the appliance management system accessible on the user device and the appliance control device allows efficient control of the utility appliances with different levels of operation and allows a user to carry out day-to-day activities at ease” [para. 0040] and “The actions to be performed by actuation of the utility appliances comprise, for example, powering the utility appliances, powering the utility appliances after a predefined time period, deactivating the utility appliances, controlling one or more operational parameters associated with the utility appliances, etc. The operational parameters comprise, for example, temperature, speed, light intensity, image capture, security, light color, channels of an entertainment utility appliance such as a television set, volume, etc., and any combination thereof.” [para. 0045].  Thus, each utility appliance comprises multiple appropriate parameters to be controlled, and any one of the appropriate parameter can be a third state parameter which used to indicate as the current state of the smart device, and further teaches “the method and system disclosed herein periodically performs network connectivity verification of devices involved in a communication between a user device and a utility appliance…controls utility appliances and dynamically retrieves and updates a status of each utility appliance to a user before and/or after automation” [para. 0006], that constitutes of update the locally stored current state parameter that the smart device corresponds to according to the third state parameter, as claimed.
Per claim 10. Colpitts and Raj made obvious above, Raj further teaches “the method and system disclosed herein periodically performs network connectivity verification of devices involved in a communication between a user device and a utility appliance…controls utility appliances and dynamically retrieves and updates a status of each utility appliance to a user before and/or after automation” [para. 0006], that constitutes the processor is further configured 
Per claim 12. Colpitts and Raj made obvious above, Raj further teaches “the operable communication between the appliance management system accessible on the user device and the appliance control device allows efficient control of the utility appliances with different levels of operation and allows a user to carry out day-to-day activities at ease” [para. 0040] and “The actions to be performed by actuation of the utility appliances comprise, for example, powering the utility appliances, powering the utility appliances after a predefined time period, deactivating the utility appliances, controlling one or more operational parameters associated with the utility appliances, etc. The operational parameters comprise, for example, temperature, speed, light intensity, image capture, security, light color, channels of an entertainment utility appliance such as a television set, volume, etc., and any combination thereof.” [para. 0045] and “The load terminal relay unit updates, for example, an on or off status of each of the utility appliances operably connected to the load terminal relay unit to the appliance control device, which in turn transmits an updated status of each of the utility appliances to the appliance management system accessible on the user device via the local network.” [para. 0043].  The utility appliance comprises more than one control parameter (e.g. different levels) and any one of an appropriate parameter can be a fourth state parameter of a particular appliance, which have been updated by the load terminal relay unit, send the updated state parameter to processor (e.g. appliance control device) and to control terminal (e.g. appliance management system).  That, constitutes the claimed the processor acquire second state signaling based on the current state parameter; and send the second state signaling to the control terminal, wherein the second state signaling 
Per claim 1.  The method step limitations are similar to those limitation of claim 7 of the system above that the rejection would be in the same manner.
Per claim 2.  The method step limitations are similar to those limitation of claim 8 of the system above that the rejection would be in the same manner.
Per claim 3.  The method step limitations are similar to those limitation of claim 9 of the system above that the rejection would be in the same manner.
Per claim 4.  The method step limitations are similar to those limitation of claim 10 of the system above that the rejection would be in the same manner.
Per claim 6.  The method step limitations are similar to those limitation of claim 12 of the system above that the rejection would be in the same manner.
Per claim 16.  Raj discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by processor, implement a remote control method for a smart device, as cited at [para. 0090], and the non-transitory computer-readable storage medium is executed all the method step limitations claimed, which are similar to those limitations of claim 7 of the system above and that the rejection would be in the same manner.


4.	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Colpitts et al. and further in view of True [US 2016/0358443].
Per claim 13. Colpitts and Raj made obvious in claims 7 and 11 above, Raj discloses that the utility appliance receives the second control signaling sent by a server (e.g. server) for controlling the utility appliance 402 to change a current state to a second state parameter, the Raj does not explicitly mention a second processor configured to receive second control signal.  True teaches managing a smart appliance with a mobile device comprising, a smart appliance 330 includes a second processor 334 configured to communicate directly with mobile devices or through server 320 [see Fig. 3 and para. 0028], the second processor of smart appliance configured to either receive control signal from server or directly from user mobile device (bound with smart device).  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention, to modify the second processor as taught by True to the system of Raj, so that the smart device can received and updated the second state parameter, for the advantage of convenience and safety that the update state parameter can be self-performed at the smart device, in case that server cannot perform the update the new state parameter.   
Per claim 14. Raj and the combination made obvious in claim 13 above, Raj further shows “the operable communication between the appliance management system accessible on the user device and the appliance control device allows efficient control of the utility appliances with different levels of operation and allows a user to carry out day-to-day activities at ease” [para. 0040] and “The actions to be performed by actuation of the utility appliances comprise, for example, powering the utility appliances, powering the utility appliances after a predefined time period, deactivating the utility appliances, controlling one or more operational parameters associated with the utility appliances, etc. The operational parameters comprise, for example, temperature, speed, light intensity, image capture, security, light color, channels of an entertainment utility appliance such as a television set, volume, etc., and any combination thereof.” [para. 0045].  Thus, each utility appliance comprises multiple appropriate parameters to be controlled, and any one of the appropriate parameter can be a third state parameter which used to indicate as current state of the smart device, and further teaches “the method and system disclosed herein periodically performs network connectivity verification of devices involved in a communication between a user device and a utility appliance…controls utility appliances and dynamically retrieves and updates a status of each utility appliance to a user before and/or after automation” [para. 0006], that constitutes of the claimed, the second processor reports first state signaling to the server, wherein the first state signaling comprises a third state parameter, the third state parameter is used to indicate the current state of the smart device, and the server is configured to, according to the third state parameter, update the locally stored current state parameter corresponding to the smart device.
Per claim 15. Raj and the combination made obvious in claims 13-14 above, Raj further teaches “the method and system disclosed herein periodically performs network connectivity verification of devices involved in a communication between a user device and a utility appliance…controls utility appliances and dynamically retrieves and updates a status of each utility appliance to a user before and/or after automation” [para. 0006], that constitutes the claimed, the second processor is further configured to: periodically report the first state signaling to the server; and report the first state signaling to the server when the state of the smart device changes.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 7 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued:  Raj teaches stored the updated of each of the utility appliances to the appliance management and not store the updated state to the server. 
Examiner replies:  The amended limitation “server updates the current state parameter based on the second state parameter” is not claimed in any previous action.  As addressed the rejection above, both appliance management system and server are using similar system, which both devices may perform similar operation (e.g. stored data such as updated current state parameter of appliances) as stored in appliance management system.  However, the feature of stored updated current state parameter of appliances can be stored in server is known in the art of Copitts for convenience, that user can access at any appropriate location. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685